DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  Claims 1-20 are directed to a method and non-Diamond v. Chakrabarty, 447 U.S. at 309.
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “In various embodiments the present specification provides players of a video game conditional access to a set of predefined in-game virtual items that may enhance the player’s gameplay experience. In an embodiment, a first player possessing a virtual item may make said item conditionally accessible to a second player, wherein the conditional accessibility is determined based on at least one predefined condition” (p. 7).  Representative claim 1 recites the following (with emphasis):
1. A method for providing conditional access to a virtual gaming item that is allocated to a first player of a video game, wherein the video game provides conditional access to the virtual gaming item to a second player, the method comprising:
generating a data set of conditionally accessible virtual video game items in a form of an electronically stored data structure, wherein the conditionally accessible virtual video game items include the virtual gaming item;
using the data structure, logically associating at least one predefined condition with each of the virtual video game items;
generating a plurality of graphical user interfaces in the video game, wherein at least one of the plurality of graphical user interfaces is configured to prompt for, and receive, data representative of one or more attributes of each of the conditionally accessible virtual video game items and wherein the one or more attributes are at least indicative of one or more predefined periods of time for which each of the conditionally accessible virtual video game items is conditionally accessible;
monitoring data generated by an execution of the video game to determine if the at least one predefined condition for the virtual gaming item is met by the second player;
based on data generated by the execution of the video game and representative of the at least one predefined condition being met by the second player, at least temporarily providing access to the virtual gaming item to the second player within the video game and at least temporarily denying access to virtual gaming item to the first player within the video game; and
after the one or more predefined periods of time elapses, providing access to the virtual gaming item to the first player within the video game and denying access to the second player within the video game.

The underlined portions of claim 1 generally encompass the abstract idea, with substantially identical features in claim 11.  The abstract idea may be summarized as allowing a first player to rent or sell a virtual item to a second player.
Claims 2-10 and 12-20 further define the abstract idea by describing the virtual item availability or defining certain requirements or conditions for the renting or selling of the virtual item (e.g., setting certain time limits for the period of rental, notifying one or more players of the availability of the virtual item, providing a description of the virtual item, charging a virtual value price for the transaction, ensuring that a sufficient number of virtual items are available, etc.).  

Under prong 2, the instant claims do not integrate the abstract idea into a practical application.  While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways. Similarly, the abstract idea does not improve the functioning of these physical elements. There is no indication of any particular computer system or format for the data structures employed by the claimed invention, and hence there is also no indication of the claimed invention improving the functioning of the computer system.  The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine, (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception.  See MPEP §§ 2106.05(a)-(c), (e)-(h).  Therefore, the claims are directed to the judicially recognized exception of an abstract idea.

These elements amount to generic, well-understood and conventional computer components.  Each of the claimed computer functions is well-understood, routine, conventional activity previously known to the industry and/or constitutes extra-solution activity.  Such functions include receiving using inputs, executing instructions via a processor using data structures, and communicating data over a network.  As demonstrated by Berkheimer v. HP, such computer functions cannot save an otherwise ineligible claim under §101.  In short, each step does no more than require a generic computer to perform generic computer functions.
The specification contemplates a variety of well-understood, routine, and conventional computer systems to carry out the invention.  “The system 100 comprises a client-server architecture, where one or more game servers 105 are in communication with one or more remotely located client devices 110 over a network 115. Users may access the system 100 via the client devices 110 that may include, but not be limited to, personal or desktop computers, laptops, Netbooks, handheld devices such as smartphones, tablets, and PDAs, gaming consoles and/or any other computing platform known to persons of ordinary skill in the art” (p. 9).  This demonstrates there is no particularity in the computer systems used in the claims.

The video game may be from any video game genre. Video game genres include 1) action games, such as platform, shooter, fighting, stealth, survival, and rhythm games, 2) action-adventure games, such as survival horror or metroidvania games, 3) adventure games, such as text, graphic, visual, interactive or real-time 3D adventures, 4) role-playing games, such as action RPG, MMORPG, Roguelikes, tactical RPG, sandbox RPG, first-person party-based RPG, cultural differences, choices, or fantasy games, 5) simulation games, construction and management simulation, life simulation, or vehicle simulation games, 6) strategy games, such as 4X, artillery, real-time strategy, real-time tactics, multiplayer online battle arena, tower defense, turn based strategy, turn based tactics, wargame, or grand strategy games, 7) sports games, such as racing, competitive, basketball, football, baseball, soccer, hockey, or sports-based fighting, or 8) the following other genres: MMO, casual, party, programming, logic, trivia, board, card, advergame, art, or educational. 

Finally, the server system is described in highly generic terms.  The specification states that the “one or more game servers 105 can be any computing device having one or more processors and one or more computer-readable storage media such as RAM, hard disk or any other optical or magnetic media” (p. 10).  The one or more game servers “may be implemented by a cloud of computing platforms operating together as game servers” and in some embodiments “a game server is another home console, a personal computer device, such as a laptop or tablet PC, or a dedicated server” (p. 10).
Applicant appears to have anticipated that the claimed invention would be considered an abstract idea based on the portion of the specification addressing such on page 9.  “To the extent that the claimed inventions [sic] are still considered to be ‘abstract’ in nature, it should be appreciated that each of the claim limitations, when viewed as an ordered combination, amount to significantly more than just an abstract 
Considered as an ordered combination, only generic computer components are present (e.g., computing systems, user interfaces, network, data structures, and storage).  Viewed as a whole, the claims simply encompass the concept of renting or purchasing virtual items on a generic computer network.  The method claims do not, for example, purport to improve the functioning of the computer itself.  Nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  Under relevant court precedents, that is not enough to transform an abstract idea into a patent-eligible invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715